Citation Nr: 1217095	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  05-33 258	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome of the right upper extremity, claimed as secondary to service-connected diabetes.  

2.  Entitlement to service connection for degenerative arthritis with degenerative disc disease and spondylolisthesis at L4-5, claimed as secondary to service-connected residuals of fracture of right L4 transverse process and coccyx.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



INTRODUCTION

The Veteran served on active duty from March 1968 to December 1970.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the issues on appeal.

These matters were previously before the Board in June 2011 when they were remanded for additional development of the evidence.  The case has been returned to the Board.

The June 2011 Board decision additionally remanded the issue of entitlement to service connection for residuals of a cerebrovascular accident, claimed as secondary to service-connected diabetes.  By a rating decision in April 2012, service connection was established including for residuals of a cerebrovascular accident.  As such, that service connection claim has been satisfied, and is not for appellate consideration.

FINDING OF FACT

On April 24, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


